MAtTCK, PJ.
If the questions sought to be raised in this matter were vital to the case, we would; remand it to the Municipal Court for the ■purpose of making technically regular that part of the Bill of Exceptions that has to do with the conduct of counsel for the defendant. We have read the same, however, and find that it wholly fails to sustain the plaintiff’s contention. The record does not show either an act of commission or omission on the part of defendant’s attorney that' was not entirely honorable and it would avail plaintiff nothing if he were given an opportunity to make the record technically complete.
. The only question before us then is whether or not the finding and judgment are opposed to the weight of the testimony.
The finding of the judge is, of course, protected by the same rules that protect the verdict of a jury, and, applying those rules .•to this case, we have no difficulty in Saying that the judgment can not be reversed <ta that ground.
Judgment affirmed.
MIDDLETON and PARR, JJ, concur.